                                             Case 4:19-cv-04205-JST Document 58 Filed 04/24/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                                     UNITED STATES DISTRICT COURT

                                   6                                    NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     CHAD KESTER,                                       Case No. 19-cv-04205-JST
                                                           Plaintiff,                       ORDER GRANTING IN PART AND
                                   9
                                                                                            DENYING IN PART REQUEST FOR
                                                  v.                                        SCHEDULING MODIFICATION;
                                  10
                                                                                            AMENDED SCHEDULING ORDER
                                  11     RALPH DIAZ, et al.,
                                                           Defendants.                      Re: ECF No. 57
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On April 21, 2020, the parties filed a stipulated request to stay discovery; vacate the case
                                  15   management conference scheduled for April 28, 2020; “and propose to the Court a date for the
                                  16   Case Management Conference and associated discovery and ADR obligations after the stay
                                  17   requested herein expires.” ECF No. 57. They state that “due to the COVID-19 Public Health
                                  18   Emergency, the California Department of Corrections and Rehabilitation (‘CDCR’) has diverted
                                  19   its resources to managing the prison population to avoid the spread of the disease in its institutions
                                  20   and among its staff” and has not been able to respond to Plaintiff’s discovery requests. Id. at 2.
                                  21           Good cause appearing, the Court will grant the request in part and deny it in part. The case
                                  22   management conference currently scheduled for April 28, 2020 is CONTINUED to June 30, 2020
                                  23   at 2:00 p.m. An updated case management statement is due June 23, 2020. All discovery is
                                  24   stayed until June 21, 2020.
                                  25           The case deadlines set forth in the Court’s most recent scheduling order are extended by 63
                                  26   days, as follows:
                                  27   ///
                                  28   ///
                                           Case 4:19-cv-04205-JST Document 58 Filed 04/24/20 Page 2 of 3




                                   1                                      Event                                         Deadline

                                   2        Close of Fact Discovery                                              August 21, 2020
                                   3        Opening Expert Reports                                               September 3, 2020
                                   4
                                            Rebuttal Expert Reports                                              October 16, 2020
                                   5
                                            Close of Expert Discovery                                            November 13, 2020
                                   6
                                            Last Day to File Daubert Motions                                     December 18, 2020
                                   7
                                            Oppositions to Daubert Motions Due                                   January 18, 2021
                                   8

                                   9        Replies to Daubert Motions Due                                       February 2, 2021

                                  10        Plaintiff’s Opening Summary Judgment Motion                          March 8, 2021
                                  11        Defendants’ Opening/Opposition Summary Judgment Motion               April 7, 2021
                                  12
                                            Plaintiff’s Opposition/Reply Summary Judgment Brief Due
Northern District of California




                                                                                                                 April 23, 2021
 United States District Court




                                  13
                                            Defendants’ Reply Summary Judgment Brief Due                         May 10, 2021
                                  14
                                            Hearing on Summary Judgment Motions                                  June 16, 2021
                                  15
                                            Pretrial Disclosures                                                 August 20, 2021
                                  16

                                  17        Pretrial Conference                                                  August 27, 2021 at
                                                                                                                 1:30 p.m.
                                  18
                                            Trial                                                                September 20, 2021
                                  19                                                                             at 8:00 a.m.
                                  20        Estimate of trial length (in days)                                   Five
                                  21
                                              This case will be tried to the Court.
                                  22
                                              Counsel may not modify these dates without leave of court. The parties shall comply with
                                  23
                                       the Court’s standing orders, which are available at https://cand.uscourts.gov/judges/tigar-jon-s-jst/.
                                  24
                                              The Court has set a dispositive motion deadline which allows enough time for the Court to
                                  25
                                       consider any such motions well in advance of trial. The parties should assume that any subsequent
                                  26
                                       continuance of the dispositive motion deadline, or any enlargement of the dispositive motion
                                  27

                                  28
                                                                                         2
                                           Case 4:19-cv-04205-JST Document 58 Filed 04/24/20 Page 3 of 3




                                   1   briefing schedule beyond that set forth in Civil Local Rule 7-3, will result in a continuance of the

                                   2   pretrial conference and trial dates of equal or greater length.

                                   3          The parties must take all necessary steps to conduct discovery, compel discovery, hire

                                   4   counsel, retain experts, and manage their calendars so that they can complete discovery in a timely

                                   5   manner and appear at trial on the noticed and scheduled dates. All counsel must arrange their

                                   6   calendars to accommodate these dates, or arrange to substitute or associate in counsel who can.

                                   7          Trial dates set by this Court should be regarded as firm. Requests for continuance are

                                   8   disfavored. The Court will not consider any event subsequently scheduled by a party, party-

                                   9   controlled witness, expert or attorney that conflicts with the above trial date as good cause to grant

                                  10   a continuance. The Court will not consider the pendency of settlement discussions as good cause

                                  11   to grant a continuance.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: April 24, 2020
                                                                                         ______________________________________
                                  14
                                                                                                       JON S. TIGAR
                                  15                                                             United States District Judge

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
